Name: Commission Regulation (EC) NoÃ 1829/2004 of 21 October 2004 adopting derogations from the provisions of Regulation (EC) NoÃ 2150/2002 of the European Parliament and of the Council on waste statistics with regard to Belgium, Portugal, Greece and CyprusText with EEA relevance
 Type: Regulation
 Subject Matter: Europe;  European Union law;  economic analysis;  environmental policy;  information and information processing
 Date Published: nan

 22.10.2004 EN Official Journal of the European Union L 321/24 COMMISSION REGULATION (EC) No 1829/2004 of 21 October 2004 adopting derogations from the provisions of Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics with regard to Belgium, Portugal, Greece and Cyprus (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1), and in particular Article 4(1) thereof, Having regard to the request made by Belgium on 12 November 2003, Having regard to the request made by Portugal on 4 December 2003, Having regard to the request made by Greece on 15 January 2004, Having regard to the request made by Cyprus on 4 March 2004, Whereas: (1) In accordance with Article 4(1) of Regulation (EC) No 2150/2002, derogations from certain provisions of Annexes to that Regulation may be granted by the Commission during a transitional period. (2) Such derogations should be granted, at their request, to Belgium, Portugal, Greece and Cyprus. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 1. The following derogations from the provisions of Regulation (EC) No 2150/2002 are hereby granted: (a) Belgium is granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II; (b) Portugal is granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II; (c) Greece is granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II; (d) Cyprus is granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II. 2. The derogations provided for in paragraph 1 are granted only in respect of data for the first reference year, namely 2004. After expiry of that period, Belgium, Portugal, Greece and Cyprus shall transmit data from the 2006 reference year. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 574/2004 (OJ L 90, 27.3.2004, p. 15). (2) OJ L 181, 28.6.1989, p. 47.